Execution Copy SIXTH AMENDMENT TO CREDIT AGREEMENT THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into to be effective as of December18, 2009 (the “Effective Date”), among SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an Iowa limited liability company (the “Borrower”), AGSTAR FINANCIAL SERVICES, PCA (“AgStar”), the other commercial, banking or financial institutions whose signatures appear on the signature pages hereof or which hereafter become parties to the Credit Agreement (the “Banks”), and AGSTAR FINANCIAL SERVICES, PCA, and its successors and assigns, as Agent for itself and the other Banks (the “Agent”).Capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the Credit Agreement (as defined below). RECITALS A.The Borrower, the Agent, and the Banks have entered into a Credit Agreement dated May2, 2007; a First Amendment to Credit Agreement dated March7, 2008; a Second Amendment to Credit Agreement dated December19, 2008; a Third Amendment to Credit Agreement dated December30, 2008; a Fourth Amendment to Credit Agreement dated as of February28, 2009; and a Fifth Amendment to Credit Agreement dated August1, 2009 (collectively, with this Amendment, the “Credit Agreement”) under which the Banks agreed to extend certain financial accommodations to the Borrower. B.At the request of the Borrower, the Banks have agreed to extend the maturity date of the Revolving Line of Credit Loan in accordance with the terms and conditions set forth in this Amendment. AGREEMENT NOW THEREFORE, in consideration of the premises herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Amendment to Credit Agreement.As of the Effective Date the following definition as used in the Loan Documents is amended and restated as follows: “Revolving Line of Credit Loan Maturity Date” means March31, 2010. 2.Effect on Credit Agreement.Except as expressly amended by this Amendment, all of the terms of the Credit Agreement shall be unaffected by this Amendment and shall remain in full force and effect.Except as expressly set forth herein, nothing contained in this Amendment shall be deemed to constitute a waiver of any rights of the Banks or to affect, modify, or impair any of the rights of the Banks as provided in the Credit Agreement. 3.Conditions Precedent to Effectiveness of this Amendment.The obligations of the Banks hereunder are subject to the conditions precedent that the Agent shall have received the following, in form and substance satisfactory to the Agent: Execution Copy a.this Amendment duly executed by the Borrower, the Agent, and the Banks; b.all other documents, instruments, or agreements required to be delivered to the Agent under the Credit Agreement and not previously delivered to the Agent. 4.Representations and Warranties of Borrower.The Borrower hereby agrees with, reaffirms, and acknowledges as follows: a.The execution, delivery and performance by the Borrower of this Amendment and all associated Loan Documents are within the Borrower’s power, have been duly authorized by all necessary action, and do not contravene:(i)the articles of organization or operating agreement of the Borrower; or (ii)any law or any contractual restriction binding on or affecting the Borrower; and do not result in or require the creation of any lien, security interest or other charge or encumbrance (other than pursuant to the terms thereof) upon or with respect to any of its properties; b.This Amendment is, and each other Loan Document to which the Borrower is a party when delivered will be, legal, valid and binding obligations of the Borrower enforceable against the Borrower in accordance with their respective terms, except as may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting the enforcement of creditor’s rights generally and by general principles of equity; and c.All other representations and warranties contained in the Credit Agreement and the other Loan Documents are true and correct and in full force and effect. 5.Counterparts.It is understood and agreed that this Amendment may be executed in several counterparts, each of which shall, for all purposes, be deemed an original, and all of such counterparts, taken together, shall constitute one and the same agreement, even though all of the parties hereto may not have executed the same counterpart of this Amendment.Electronic delivery of an executed counterpart of a signature page to this Amendment shall be effective as delivery of an original executed counterpart to this Amendment. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by their respective officers and duly authorized, as of the date first above written, [SIGNATURE PAGE TO IMMEDIATELY FOLLOW THIS PAGE] 2 Execution Copy SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT BY AND BETWEEN SOUTHWEST IOWA RENEWABLE ENERGY, LLC, AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND THE BANKS Dated to be effective as of December18, 2009 SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an Iowa limited liability company By : /s/ Brian T. Cahill Brian T. Cahill Its: General Manager By : /s/ Karol King Karol King Its: Board Chairman 3 Execution Copy SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT BY AND BETWEEN SOUTHWEST IOWA RENEWABLE ENERGY, LLC, AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND THE BANKS Dated to be effective as of December18, 2009 AGENT: AGSTAR FINANCIAL SERVICES, PCA, as Administrative Agent /s/ Ron Monson By: Ron Monson Its: Vice President AGSTAR: as a
